department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul 200e uniform issue list x e ra ty legend taxpayer a individual b company m ira x roth_ira y ira z date date amount amount e o page dear this is in response to the date letter submitted by your authorized representative as supplemented by correspondence dated date and date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira x an individual_retirement_arrangement described in sec_408 of the internal_revenue_code taxpayer a met with individual b a company m on date adateinlate investment consultant for a portfolio review individual b advised taxpayer a at that time that she should sell certain mutual funds that were held in taxable accounts and that she should also convert ira x to a roth_ira at no time did individual b inform - taxpayer a of the adjusted_gross_income agi limit found at sec_408a of the code which if exceeded would cause taxpayer a to be ineligible to convert a traditional_ira to a roth_ira in in fact taxpayer a disclosed her entire financial position to individual b at this meeting including the fact that she expected to have ag of around dollar_figure without any further taxable transactions and individual b still recommended that taxpayer a sell certain mutual funds that unbeknownst to taxpayer a would cause her agi to exceed the agi limit based on the recommendation of individual b on date taxpayer a converted ira x to a roth_ira account roth_ira y taxpayer a also sold mutual funds in ‘which generated capital_gains of amount which when added to taxpayer a’s wages taxable interest and dividend income caused taxpayer a to exceed the agi limit found at sec_408a of the code at the time of the conversion and throughout calendar_year that she was qualified to make the conversion described above under code sec_408a taxpayer a believed for _ taxpayer a timely filed her calendar_year federal_income_tax return form and taxpayer a used a popular commercial software program to prepare her federal_income_tax returns taxpayer a first became aware that she was ineligible to convert to a roth_ira in federal_income_tax return in april - that was generated by her tax_return software every year represented income_tax due as a result of the roth_ira_conversion spread out ratably over a 4-year period she was unaware that this tax was actually an excise_tax due to the improper conversion however she timely filed such form with her returns and paid the applicable taxes up until this point taxpayer a had believed that the form while preparing her federal_income_tax and page this ruling_request was submitted before the internal_revenue_service discovered the failure to recharacterize on date a date on or before date taxpayer a recharacterized roth_ira y as a traditional_ira ira z also on date taxpayer a filed an amended federal_income_tax return seeking to correct her payment of the excise_tax the amended ‘ federal_income_tax return seeks a refund of amount originally paid as excise_tax on the improper roth_ira_conversion on the theory that the roth_ira has been recharacterized back to a traditional_ira based on the above you through your authorized representative request the following letter_ruling - that pursuant to sec_301_9100-3 of the regulations taxpayer a’s recharacterization of her roth_ira roth_ira y to a traditional_ira ira z was valid and timely made and therefore taxpayer a will be treated for federal_income_tax purposes as if she had never converted ira x into a roth_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year page sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301 c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 -9100-3 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date page to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional ra to a roth_ira taxpayer a timely filed her federal_income_tax return as a result she was eligible for relief under either announcement or announcement however she missed the deadlines found in said announcements therefore it is necessary to determine if she is eligible for relief under the provisions of sec_301_9100-3 of the regulations - in this case taxpayer a was ineligible to convert her ira x to roth_ira y since her’ adjusted_gross_income exceeded dollar_figure however until she discovered otherwise taxpayer a believed that she was eligible to convert her ira x to a roth_ira taxpayer a filed this request for sec_301 relief shortly after discovering that she was ineligible to convert ira x to a roth_ira and as noted above before the service discovered her failure to comply with the announcements referenced above with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clauses i and ili of sec_301 -9100-3 b of the regulations further we believe that granting relief will not prejudice the interests of the government although calendar_year is now a closed tax_year the taxpayer had already taken all necessary actions to recharacterize her roth_ira and amend her federal_income_tax return on date on date calendar_year tax_year this ruling merely validates the recharacterization that was performed on date and does not attempt to give the taxpayer the ability to otherwise engage in subsequent transactions affecting calendar_year therefore we conclude that your recharacterization of your roth_ira roth_ira y toa traditional_ira ira z was valid and timely made and therefore you will be treated for federal_income_tax purposes as if you had never converted ira x into a roth_ira in ‘was not yet a closed no opinion is expressed as to the tax treatment of the transaction described herein 200241u58 page under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto this ruling letter was prepared by be contacted at oo of this group he may pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative o sincerely yours s qe prakes alan c pipkin manager technical group employee_plans
